PER CURIAM.
Appellant seeks reversal of a final judgment holding that a municipal ordinance enacted in Panama City is valid. The effect of the ordinance is to change the permissible distance between liquor licensees from 750 feet, as permitted by a prior ordinance, to a distance of 500 feet under the provisions of the challenged ordinance.
Our consideration of the record on appeal, briefs and arguments of counsel leads us to conclude that the appellee municipality acted within the scope of the authority conferred upon it by the provisions of Section 561.44, Florida Statutes, F.S.A. See Glackman v. City of Miami Beach, 51 So. 2d 294 (Fla.1951), headnotes 2 and 3.
JOHNSON, Chief Judge, and WIGGIN-TON and SPECTOR, JJ., concur.